Citation Nr: 0731148	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-43 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, 
Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Henning, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran's claims are currently 
under the jurisdiction of the Wichita, Kansas, RO.


FINDINGS OF FACT

1.  The veteran's hearing loss was first objectively 
identified many years after his discharge from service and is 
not the result of a disease or injury in service.

2.  The veteran's tinnitus was first reported many years 
after his discharge from service and is not the result of a 
disease or injury in service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active service and sensorineural hearing 
loss may not be presumed to be of service onset.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307(a)(1), 3.307(a)(3), 3.385, 3.309, 3.309(a) (2007).

2. Tinnitus was not incurred in or aggravated by the 
veteran's active service.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss in detail all of the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, with respect to the 
claims on appeal.  It is reasonable to conclude that the 
Board has not overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& Supp. 2007); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) VA must specifically 
request that the claimant provide any evidence in his 
possession that pertains to the claim.

Prior to the initial adjudication of the veteran's claims, an 
April 2004 VA notice letter fully satisfied the VCAA duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b)(1) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The veteran was 
advised that it was ultimately his responsibility to give VA 
any evidence pertaining to the claims.  The letter instructed 
him to provide any relevant evidence in his possession.  See 
Pelegrini II, supra.

Since the Board has concluded that the preponderance of the 
evidence is against the veteran's claims for service 
connection, any questions as to the appropriate disability 
ratings or effective dates to be assigned are rendered moot, 
and no further notice is needed.  See Dingess v. Nicholson, 
19 Vet. App. 473 (2006).

The veteran's VA medical treatment records and identified 
private medical records have been obtained to the extent 
available.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159 (2007).  There is no indication in the 
record that any additional evidence relevant to the issues 
decided herein is available but is not part of the claims 
file.

The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim, as defined by law.  In June 2004 the 
veteran was afforded a VA examination for hearing loss and 
tinnitus.  See 38 C.F.R. § 3.159(c)(4) (2007).  This 
examination is adequate for purposes of the Board's decision 
of this appeal.

There is no indication that any failure on the part of VA to 
provide additional notice or assistance would reasonably 
affect the outcome of this case.  Therefore, such failure, if 
identified, would be harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).


The Merits of the Claims

The veteran seeks service connection for his hearing 
disabilities.  He asserts that his current hearing loss and 
tinnitus are a result of his exposure to the constant firing 
of weapons, including Howitzers, during his military service.  
His military occupational specialty was cannoneer.

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service. See 38 U.S.C.A. § 1110 
(West 2002 & Supp. 2006).  Service connection may be granted 
for a disability first diagnosed after service when all of 
the evidence, including that pertinent to service, shows that 
the disability was incurred in service.  See 38 C.F.R. § 
3.303(d) (2006); Cosman v. Principi, 3 Vet. App. 303, 305 
(1992).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his in-service experiences or current 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

In order to establish direct service connection, there must 
be (1) medical evidence of the current disability; (2) 
medical, or in certain circumstances, lay evidence of the in-
service incurrence of a disease or an injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  The second and third elements 
noted above can be demonstrated through a continuity of 
symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 
(2007).  To establish continuity of symptomatology a claimant 
must show (1) that a condition was "noted" during service; 
(2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post service symptomatology.  Id.

The veteran's claims file in this case includes medical 
evidence of a current disability.  The report of a June 28, 
2004, audiology examination performed at the Kansas City, 
Missouri VA Medical Center concludes with a diagnosis of 
sensory hearing loss in each ear.  The report also notes 
bilateral, constant presence of tinnitus dating from the 
veteran's military service.  The Board acknowledges receipt 
of evidence that satisfies the first element required to 
establish service connection.

The record also contains lay evidence of in-service exposure 
to loud noise, which the veteran believes caused his hearing 
impairments.  The lay evidence consists of the veteran's 
statements that he was exposed to constant firing of weapons, 
particularly Howitzers, during his military service.  As 
noted above, the Board finds the veteran's personal accounts 
of his in-service exposure to loud noise competent evidence 
of that exposure.  See Layno, supra.

The veteran's claims file is lacking the third form of 
evidence required to establish service connection for a 
disability, that is, medical evidence of a nexus between the 
veteran's currently diagnosed bilateral sensory hearing loss 
and noted bilateral tinnitus, and his assertions that his 
exposure to loud noise when he was in military service caused 
his hearing impairment.

The medical evidence of record includes the veteran's May 
1971 military discharge medical examination report which 
shows that his hearing was normal at that time.  Although the 
veteran indicates on his March 2004 claim form that his 
hearing disability began in 1970, no medical evidence after 
the veteran's discharge examination is dated earlier than 
2004.  The veteran states that his hearing loss was diagnosed 
in 1981 at a wellness fair sponsored by his employer, but he 
states further that no record was kept of that diagnosis.

The record includes a February 2, 2004, audiometric record 
from the offices of F. Katz, M.D., and C. Johnson, M.D., 
noting sensorineural hearing loss, but no doctor's report 
interpreting the data on the audiometric record is included.  
The absence of a doctor's statement concerning a relationship 
between a possible hearing disability and the veteran's 
military service means this evidence is not medical evidence 
of a nexus between the veteran's current hearing impairments 
and his military service.  The audiometric record is merely 
indicative of the veteran's hearing at the time the record 
was made.

A June 28, 2004, VA Audiological Evaluation reports 
subjective findings that the veteran has experienced 
bilateral tinnitus since service.  The report concludes that 
the veteran has some hearing loss in each ear, and that there 
is less than a fifty-fifty probability that the hearing loss 
and tinnitus were caused by or a result of military service.  
The report expressly states that it is less likely that the 
veteran's hearing impairments are a result of his military 
service than likely that they are a result of his service.  
Therefore, for purposes of service connection, the Board 
finds that this report cannot fulfill the legal requirement 
for medical evidence of a nexus between the veteran's current 
hearing impairments and his military service.  See Hickson, 
supra.

While the veteran states that he experienced his currently 
diagnosed hearing disabilities in service and thereafter, no 
medical evidence of the disabilities pre-dates 2004, more 
than 32 years after the veteran was discharged from military 
service.  A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.   See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability, 
thus allowing that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003).

The evidence in the claims file and of record in this case is 
not sufficient to establish direct service connection for the 
veteran's current hearing disability because it does not 
include medical evidence of a nexus between that disability 
and the veteran's military service.  Further, as explained 
below, the evidence does not establish a continuity of 
symptomatology that could satisfy the requirement for nexus 
evidence.  See Barr, supra.  

In a statement submitted by the veteran with his September 
2004 Notice of Disagreement, the veteran said his ears would 
ring after Howitzers were fired directly over his head as he 
tried to sleep when he was in the military.  He said he 
always experienced background ringing in his ears after that 
but he didn't complain because the problem was not severe.  
He said the early stages of hearing loss and tinnitus were 
just minor annoyances over the years.  He specifically 
recalls undergoing a test during a wellness fair provided by 
his employer in 1981.  Although he said no records of the 
test were provided, he recalls that it showed he 
had hearing loss at that time.

The Board finds that the veteran is competent to testify to 
his hearing impairment symptoms and his exposure to loud 
noises in the military.  However, this testimonial evidence 
is outweighed by the medical evidence that expressly 
concludes that there is less than a fifty-fifty likelihood 
that the veteran's hearing loss and tinnitus resulted from 
his military service.  See Layno, supra. at 470 (Court has 
held that lay testimony is not competent to prove a matter 
requiring medical expertise).

With regard to the decades-long evidentiary gap in this case 
between active service and the earliest medically documented 
complaints of hearing loss and tinnitus, the Board notes that 
this absence of evidence constitutes negative evidence 
tending to disprove the claim that the veteran had an injury 
in service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
hearing impairment complaints, symptoms, or findings for 
thirty-two years between the veteran's period of active duty 
and the medical reports dated in 2004 is itself evidence 
which tends to show that the veteran's currently diagnosed 
hearing disability did not have its onset in service.

The Board finds that the record in this case lacks evidence 
to establish continuity of symptomatology and lacks evidence 
to establish a nexus between the veteran's current hearing 
disability and his military service.  For the reasons and 
bases discussed above, a reasonable doubt does not exist 
regarding the veteran's claim that his current hearing 
disability is related to service.  There is not an 
approximate balance of positive and negative evidence.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claims for service 
connection, and the benefit of the doubt rule enunciated in 
38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


